Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This office action is response to 10/05/2021. Claim 7 cancelled. Claims 1-6 and 8-20 are presented for examination. 
Examiner’s Amendment
2.       An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by telephone from the applicant’s representative JONATHAN D. CHENG on 11/08/2021.
The application has been amended as follows:
1.	(Currently Amended)  An apparatus for tracking a subject using radio-frequency identification (RFID), the apparatus comprising: 
an antenna array comprising a plurality of articulating brackets and a plurality of antennas, wherein each of the plurality of articulating brackets is configured to rotate a corresponding one of the plurality of antennas into a plurality of orientations; and 
at least one processor configured to 
determine a trajectory of a subject based on one or more signals received by the antenna array, and, 
, 
wherein the at least one processor is configured to control the plurality of articulating brackets such that directionalities of the plurality of antennas form a plurality of zones.
7.	(Canceled)
8.	(Currently Amended)  The apparatus of Claim 1[[7]], wherein two or more of the plurality of zones overlap.
20.	(Currently Amended)  A method for tracking a subject using an antenna array, which comprises a plurality of articulating brackets and a plurality of antennas, wherein each of the plurality of articulating brackets is configured to rotate a corresponding one of the plurality of antennas into a plurality of orientations, the method comprising: 
determining a trajectory of a subject based on one or more signals received by the antenna array; and, 
based on the determined trajectory of the subject, controlling a first articulating bracket of the antenna array to rotate a first antenna of the antenna array into a new orientation, relative to a second antenna of the antenna array, to track the subject, wherein the plurality of articulating brackets are controlled such that directionalities of the plurality of antennas form a plurality of zones.
Response to Arguments
3.       In view of examiner’s amendments to independent claim, and applicant’s arguments, see pages 5-10 in Remarks, filed 10/05/2021, with respect to claims 1-6 and 8-20  are rejected under 35 U.S.C. 103(a) as being unpatentable over Sweeney (US 2007/0200707 A1) and Bloy (US2013/0099898 B1), have been fully considered and are persuasive.  Applicant also submitted eTD. These rejections have been withdrawn. 
Allowable Subject Matter
4.       Claims 1-6 and 8-20 are allowed in light of the Applicant’s argument and in light of the prior art made of record.
Reasons for Allowance
5.       The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 20, the prior art of record, specifically Sweeney (US 2007/0200707 A1) teaches a method, comprising: receiving a first signal based on a reference signal at a first time and at a first radio frequency identification antenna, the reference signal sent from a second radio frequency identification antenna, first signal being based on a first relative position of the first radio frequency identification antenna with respect to the second radio frequency identification antenna; receiving a second signal based on the reference signal at a second time (FIG. 1, RFID interrogator antenna 106, Para 11, tag antennas position and orientation with RFID interrogator antennas and objects, Para. 18, determine optimal placement of tag antennas with respect to RFID antennas and objects, Para. 5, RFID antenna to determine optimal placement with respect to RFID interrogator antennas and objects).
Prior art of record, Bloy (US2013/0099898 B1) teaches a RFID tag locater and tracking system, comprising: a phase array steerable antenna provided with a plurality of antenna elements; an RFID reader in operative communication with the phase array steerable antenna; a beam steering unit in operative communication with the plurality of antenna elements; a beam steering unit controller in operative communication with the beam steering unit; and a control communication with the beam steering unit controller; the phase array steerable antenna operative to transmit an interrogation signal beam and to receive response signals [Abstract and Para. 12] and system comprising at least one steerable phase array antenna, RFID reader and a controller to acquire, locate and track RFID tags [002], and tracking the RFID tag's direction using derivatives of the RFID tag trajectory [0042]).
However, the prior arts of record fail to teach, make obvious, or suggest, an apparatus for tracking a subject, the apparatus comprising: a plurality of articulating brackets configured to rotate plurality of antennas into a plurality of orientations; and based on the determined trajectory of the subject, control a first articulating bracket of the antenna array to rotate a first antenna of the antenna array into a new orientation, relative to a second antenna of the antenna array, to track the subject, control the plurality of articulating brackets such that directionalities of the plurality of antennas form a plurality of zones, as presented in the claimed invention.
None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed.
Therefore, claims 1-6 and 8-20 are hereby allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
6.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRZA ALAM whose telephone number is (469) 295-9286.  The examiner can normally be reached on 8:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MIRZA F ALAM/           Primary Examiner, Art Unit 2689